I agree with Mr. Justice BUFORD in his construction of the statute, Section 140 of the Criminal Procedure Act, but I do not think that this necessarily means that the judgment below should be reversed. The last paragraph of the opinion in the case of Kir v. Morrison, 108 Fla. 144, 146 So. 215, which is quoted in the opinion of Mr. Justice BUFORD, was not, in my judgment, intended to set a general rule to be followed in all cases. It was considered as appropriate in that particular and rather unique case.
I think this Court should avoid any widening of the scope of the writ of habeas corpus which would burden appellate courts with passing upon the sufficiency or insufficiency of any indictments, informations and warrants, unless the insufficiency complained of amounted to a complete failure to charge any criminal offense. The general rule is that habeas corpus does not lie to correct any mere irregularities of procedure where the court has jurisdiction. State v. Lehman,100 Fla. 481, 129 So. 818; Chase v. State, 93 Fla. 963,113 So. 103, 54 A. L. R. 271; Haile v. Gardner, 82 Fla. 355,91 So. 376; Ex Parte Messer, 87 Fla. 92, 99 So. 330; Dukes v. State,81 Fla. 247, 88 So. 474; Ex Parte Bowen, 25 Fla. 214, 6 So. 65;Ex Parte Prince, 27 Fla. 196, *Page 260 9 So. 659, 26 Am. St. Rep. 67; Ex Parte Pitts, 35 Fla. 149,  17 So. 76; Wilson v. Joughin (Fla.) 141 So. 182.
Neither error nor the regularity of judicial proceedings can be reviewed on habeas corpus, whether it be some informality or procedure before the trial, error in the sentence itself, or some irregularity subsequent to sentence. Bronk v. State,43 Fla. 461, 31 So. 248, 99 Am. St. Rep. 119; State v. Browne (Fla.) 142 So. 247, 250.
Habeas corpus is not a remedy for relief against imprisonment under a warrant or indictment that charges a criminal offense defectively or inartificially. Ex Parte Garvey, 84 Fla. 583,94 So. 381; Bass v. Doolittle. 93 Fla. 993, 112 So. 892; Ex Parte
Prince, 27 Fla. 195, 9 So. 659, 26 Am. St. Rep. 67; Ex Parte
Amos, 93 Fla. 5, 112 So. 289; In Re Robinson, 73 Fla. 1068,75 So. 604, L.R.A. 1918B, 1148; Ex Parte Bowen, 25 Fla. 214,6 So. 65; Ex Parte Senior, 37 Fla. 1, 14, 19 So. 652, 32 L.R.A. 133; Lehman v. Sawyer (Fla.), 143 So. 310:
A minor defect in pleading contained in an indictment or information which is not of such material importance as to render the information or indictment so faulty as not to charge any offense is not available on habeas corpus. Johnson v. State, 99 Fla. 1311, 128 So. 853.
Where an indictment does not wholly fail to charge an offense under the law, habeas corpus is not available. Reffkin v. Boyce (Fla.), 139 So. 578.
The right to attack an information or indictment by habeas corpus is more limited than is permitted in motions to quash or in arrest of judgment. Johnson v. State, 99 Fla. 1311,128 So. 853.
Where habeas corpus is invoked to obtain the discharge of a person held in custody to answer a charge of crime, it must be shown that the statute under which the charge is made is invalid, or that the charge as made is not merely *Page 261 
defective in its allegations, but wholly failed to state any offense under the laws of the State. Lehman v. Sawyer (Fla.)143 So. 310; State v. Mayo, 88 Fla. 96, 101 So. 228; Foxworth v. Law, 77 Fla. 596, 82 So. 55; In Re Robinson, 73 Fla. 1068,75 So. 604, L.R.A. 1918B, 1148; Jackson v. State, 71 Fla. 342,  71 So. 332; Ex Parte Davidson, 76 Fla. 272, 79 So. 727; Bass v. Doolittle, 93 Fla. 993, 112 So. 892; McLeod v. Chase,95 Fla. 736a, 116 So. 858; Crooke v. Van Pelt, 76 Fla. 20,79 So. 166.
The writ of habeas corpus cannot be used as a substitute for a demurrer, a motion to quash, a writ of error, writ ofcoram nobis, or certiorari. Moneyham v. Bowles, 72 Fla. 259,72 So. 931; State v. Dillon, 75 Fla. 785, 79 So. 29; In Re
Robinson, 73 Fla. 1068, 75 So. 604, L.R.A. 1918B, 1148; State v. Logan, 87 Fla. 348, 100 So. 173; Carroll v. Merritt, 91 Fla. 893,  109 So. 630; Roberts v. State, 95 Fla. 182, 116 So. 228; Crooke v. Van Pelt, 76 Fla. 20, 79 So. 166; Futch v. State,101 Fla. 328, 134 So. 791; Lehman v. Sawyer (Fla.), 143 So. 310.
It would delay and disturb the orderly course of the administration of the criminal law if defendants were permitted to anticipate the regular trial of the case in the court vested with jurisdiction by attacking the indictment, information or affidavit for some mere defect of form before the justice or judge of some other court upon habeas corpus proceedings.
See also opinion of Mr. Chief Justice BUFORD in French v. Turner, 103 Fla. 425, 137 So. 521; and Encyc. Digest of Florida Reports, Vol. 6, pp. 334, et seq., where our decisions are collated.
I thoroughly agree with Mr. Justice BUFORD that a writ of habeas corpus is a constitutional writ, perhaps the grandest and most precious of all the common law writs which this Court and the circuit courts are expressly authorized *Page 262 
by the Constitution to issue, and that the scope of such writs cannot be either contracted or expanded by the Legislature.
For these reasons I think that the judgment below should be affirmed.
CHAPMAN and THOMAS, J. J., concur.